DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The claims filed on 6/10/2022 has been entered. No amendment is made.  Claims 2, 13, 16, 19 have been cancelled.  Claims 1, 3-12, 14-15, 17-18 and 20 are pending with claims 4-11, 15, 17-18 and 20 withdrawn from consideration.

Election/Restrictions
Claims 1, 3, 12 and 14 are allowable. The restriction requirement among groups I and III, as set forth in the Office action mailed on 2/12/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/12/2019 is partially withdrawn.  Claims 15, 17, 18 and 20, directed to polishing agents, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 4-11, directed to methods of making modified silica, are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 4-11 directed to invention non-elected without traverse.  Accordingly, claims 4-11 have been cancelled.

Response to Arguments
Applicant's argument, beginning at page 5, filed on 6/10/2022, with respect to 103 rejection has been fully considered and is persuasive.  Specifically, the prior art does not teach or suggest the claimed residual oxidizing agent in the modified colloidal silica.  The 103 rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney  Michael Jespersen on 8/1/2022.
The abstract of the disclosure is replaced with the following:

To provide modified colloidal silica capable of improving the stability of the polishing speed with time when used as abrasive grains in a polishing composition for polishing a polishing object that contains a material to which charged modified colloidal silica easily adheres, such as a SiN wafer, and to provide a method for producing the modified colloidal silica. Modified colloidal silica, being obtained by modifying raw colloidal silica, wherein the raw colloidal silica has a number distribution ratio of 10% or less of microparticles having a particle size of 40% or less relative to a volume average particle size based on Heywood diameter (equivalent circle diameter) as determined by image analysis using a scanning electron microscope.

Allowable Subject Matter
Claims 1, 3, 12, 14-15, 17-18 and 20 are allowed.
The following is an examiner' s statement of reasons for allowance:
Independent claim 1 is directed to a modified colloidal silica comprising a residual oxidizing agent and has a recited particle size distribution, wherein a residual oxidizing agent concentration in the modified colloidal silica is 1000 ppm by mass or less.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Sato (JP 2013-041992) in view of Suenaga et al (US 2004/0127147).  The previous office action made a 103 rejection over the prior art, because the prior art teaches a modified silica; and the claimed particle size distribution is prima facie obvious.  The office action also states that Sato reference teaches the use of nitric acid as the oxidizing agent in amounts of 0.01-3 wt% [0034-0035], equivalent to 100-30,000 ppm, overlapping the claimed oxidizing agent of 1000 ppm or less.  Alternatively, Sato teaches the use of an oxidizer like hydrogen peroxide or potassium permanganate in amounts of 0.01-10 wt% [0044, 0047], equivalent to 100-100,000 ppm, overlapping the claimed 1000 ppm or less.  A prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (MPEP 2144.05.I).
However, as the applicant stated in the 6/10/2022 argument, the amount of oxidizing agent in Sato’s disclosure is in the chemical machinery polish water-system [0035, 0044], not for modifying a colloidal silica, thus not relevant to the currently claimed residual oxidizing agent in the modified colloidal silica.  Therefore, the 103 rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 12, 14-15, 17-18 and 20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                     
                                                                                                                                                                                   
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762